Citation Nr: 0210810	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for an 
undiagnosed musculoskeletal disease manifested by leg and hip 
pain, fatigue, and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 RO rating decision which denied an increase 
in a 20 percent rating for the veteran's service-connected 
undiagnosed musculoskeletal disease manifested by leg and hip 
pain, fatigue, and headaches.


FINDINGS OF FACT

The veteran is service-connected for an undiagnosed illness 
from his Persian Gulf war service, and such condition has 
been described as undiagnosed musculoskeletal disease 
manifested by leg and hip pain, fatigue, and headaches.  This 
disability is analogous to fibromyalgia with typical symptoms 
that are nearly constant and refractory to treatment. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for the veteran's 
service-connected undiagnosed musculoskeletal disease have 
been met.  38 U.S.C.A. §§ 1155, 1117 (West 1991 and Supp. 
2002);  38 C.F.R. §§ 3.317, 4.20, 4.71a, Diagnostic Code 5025 
(2001). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from October 
1975 to October 1979.  He also had active duty from November 
1990 to June 1991, during which time he had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

VA medical records from 1991 to 1998 show the veteran being 
seen during this time on numerous occasions for various 
musculoskeletal complaints, including muscle and joint pain 
of the hips, legs.  He also complained of chronic fatigue and 
headaches during this time.

In October 1998, the RO issued a rating decision granting 
service connection for an undiagnosed illness due to Persian 
Gulf War service, under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 38 C.F.R. § 3.317.  This undiagnosed illness 
was described as musculoskeletal disease manifested by leg 
and hip pain, fatigue, and headaches.  This service-connected 
Persian Gulf War disability was rated by analogy to 
fibromyalgia unde Diagnostic Code 5025, and a 20 percent 
rating was assigned.  

In December 2000, the veteran was given a VA fibromyalgia 
examination.  He reported that he had experienced lower back 
pain and pain in his left leg since returning from Saudi 
Arabia in 1991.  He said occasionally he experienced pain in 
his right leg as well as in his shoulders and arms.  He 
claimed that his lower back pain had become worse since 1997.  
He stated that he ran an antique store, and that he often had 
to rest at work, and that he experienced more pain when he 
became nervous or upset.  He also said that he experienced 
headaches once a week which lasted one or two days.  He said 
that these were mainly frontal headaches, producing pain at a 
level of 6 on a scale of 1 to 10.  He reported no nausea or 
vomiting with headaches, but said he had both photophobia and 
phonophobia.  He said that he felt drained out after his 
headaches, but that when they went away they were gone 
completely.  He stated that medications were helpful with his 
headaches.  On physical examination, he was alert and 
oriented with no dysarthria or aphasia.  Extraocular 
movements were intact, with no nystagmus.  There was no upper 
extremity drift and his strength was 5/5 in both his upper 
and lower extremities and symmetrical bilaterally.  There was 
no muscular atrophy and no obvious trigger points were noted.  
On sensory examination he was intact to touch and pinprick.  
His deep tendon reflexes were +2 in both upper extremities 
and at the knees, and +1 at the ankles bilaterally.  His gait 
was normal, and he was able to bend down and touch his toes 
without significant difficulty.  He was also able to tandem 
and walk on his tiptoes and heels.  The examiner's impression 
was fibromyalgia and headaches.  Regarding fibromyalgia, the 
doctor said the veteran was diagnosed to have fibromyalgia 
but did not have the typical symptoms suggestive of 
fibromyalgia.  There were no trigger points on the 
examination.  The veteran stated that he could have pain in 
different parts of his body at different times.  The examiner 
stated that the etiology of the pain could not be determined 
at the time.  The examiner further indicated that the veteran 
might possibly have migraine-type headaches, but there was no 
neurological deficit at the time.

In January 2001, the veteran was given a VA cranial nerves 
examination.  There were no changes in his headaches from the 
description he gave of them in his December 2000 VA 
fibromyalgia examination.  His physical examination was 
likewise similar.  The examiner's impression was that the 
veteran was having migraine-type headaches once or twice a 
week which usually resolved completely after one day but 
sometimes lasted two days.  There was no neurological 
deficit.  The veteran had both photophobia and phonophobia 
with his headaches, which the examiner indicated was often 
seen with migraine headaches.

In April 2002, the veteran testified at a Travel Board 
hearing.  He stated that his pain moved around, but was 
primarily in his legs, left upper hip joint, and his lower 
back.  He also claimed occasional pain in his wrists and 
arms.  He reported that he was nearly always in some sort of 
pain, and had to watch his motions to protect against pain.  
He stated that he had stiffness when moving around.  He 
testified that he worked with his wife in an antique store, 
and had to lie down at times in the back of the store because 
of his pain.  He stated that he often had to take breaks at 
work because of persistent tiredness and fatigue.  He also 
indicated an aching pain in his hands, as well as symptoms 
associated with irritable bowel syndrome.  He reported that 
he took medication for depression and sleep difficulties.  He 
stated that some of his medications were not helpful, but 
more recently some of his medications had been helpful.  He 
stated that he experienced headaches two or three times a 
week which lasted from five or six hours to a day or two.  He 
said that these headaches were prostating in nature, and 
caused him to avoid lights and noise.  His wife testified 
that he was slow at work and often had to lie down because of 
pain, and that he complained of headaches and pain in his 
legs.  

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increased rating.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

The veteran is service-connected for an undiagnosed illness 
from his Persian Gulf war service, and such condition has 
been described as undiagnosed musculoskeletal disease 
manifested by leg and hip pain, fatigue, and headaches.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  This disability is 
rated by analogy (38 C.F.R. § 4.20) to fibromyalgia.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board also notes 
that a recent change in the law recognizes actually diagnosed 
medically unexplained chronic multisymptom illness, such as 
fibromyalgia, as being subject to consideration for service 
connection under the Persian Gulf War provisions.  See 
38 U.S.C.A. § 1117, as amended by Pub.L. 107-103, 115 
Stat.976 (2001). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, various 
ratings are assigned for fibromyalgia involving widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 20 percent rating is 
assigned when such symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time.  A rating of 40 percent is warranted where such 
symptoms are constant, or nearly so, and refractory to 
therapy.  A note to this diagnostic code indicates that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

A review of the evidence shows that the veteran has 
complained of widespread musculoskeletal pain, as well as 
symptoms such as fatigue and headaches.  Despite taking 
medications for these symptoms, he reports he is still nearly 
always in some sort of pain, and this pain affects him while 
at work in that it often requires him to take breaks and lie 
down during the course of the day.  Of course, as the 
evidence in the claims file shows, the veteran also has non-
service-connected ailments (e.g., a diagnosed low back 
disability with arthritis), and symptoms from those non-
service-connected disorders somewhat overlap his service-
connected undiagnosed illness, making it difficult to 
accurately rate the service-connected condition. 

For the next higher rating of 40 percent under Diagnostic 
Code 5025 (which is the maximum schedular rating), typical 
fibromyalgia-like symptoms must be constant, or nearly so, 
and refractory to treatment.  Giving the veteran the benefit 
of the doubt, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria 
required for a 40 percent rating rather than the criteria 
required for a 20 percent rating, and thus a higher rating of 
40 percent is warranted for the service-connected undiagnosed 
illness.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The Board also finds that consideration of a rating higher 
than 40 percent for the veteran's undiagnosed musculoskeletal 
disease on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  An extraschedular rating 
requires an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  Id.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating. Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's service-
connected undiagnosed musculoskeletal disease has not 
resulted in recent hospitalizations nor has it produced 
marked interference with employment beyond what is already 
compensated by a 40 percent schedular rating.


ORDER

A higher rating of 40 percent for a service-connected 
undiagnosed illness (undiagnosed musculoskeletal disease 
manifested by leg and hip pain, fatigue, and headaches) is 
granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

